Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19281 Filed 01/07/21 Page 1 of 20




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

  THE SHANE GROUP, INC. ET AL.,           Civil Action No. 2:10-cv-14360-DPH-
                                             MKM
     Plaintiffs, on behalf of
     themselves and all others
     similarly situated,

                  vs.                     Chief Judge Denise Page Hood
                                          Magistrate Judge Mona K. Majzoub
  BLUE CROSS BLUE SHIELD OF
  MICHIGAN,

     Defendant.




       Notice of Appeal To Varnum Settlement By Christopher Andrews




                                   Page 1 of 20
 Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19282 Filed 01/07/21 Page 2 of 20




Notice is hereby given that Class Member/Objector/Appellant Christopher Andrews, in

good faith, appeals to the United States Court of Appeals for the Sixth Circuit from

Doc 396, dated December 10, 2020, Order Approving Settlement With Varnum Group

and Doc 397 Dated December 17, 2020, Notice of Withdrawal Of Joint Objection To

Proposed Settlement Objections and the court’s failure to rule on the

objector/appellant’s still pending motion, Doc 344 Pg Id 18551-18586, (see text only

note on docket dated December 14, 2020 terminating motions) and including any other

orders and opinions that merge therein including any order requiring an appeal bond,

subsequent to this notice of appeal. The appellant includes a copy of his RESPONSE

TO PROPOSED ORDER APPROVING VARNUM SETTLEMENT that is still not on

the docket at the end of this Notice of Appeal that was timely filed within the fourteen

day window to respond it. The original document does have a wet signature on it.


The appellant files this meritorious appeal on behalf of himself and all others similarly

situated as follows; all existing claimants who have had our damage amounts reduced

without the opportunity to respond,. He also appeals on behalf of himself and the

balance of the seven million member Michigan class who have also been intentionally

left uninformed of this new settlement that prohibits us from having the opportunity to

file supplemental and new claims which only Varnum’s clients are allowed to do right

now. Varnum’s clients have been notified by their attorney’s and are assembling

supplemental and new claims that are being submitted directly to Blue Cross for

                                          Page 2 of 20
 Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19283 Filed 01/07/21 Page 3 of 20




compensation from the class fund. On the other hand, the rest of the seven million

member class have been intentionally kept in the dark and do not know about this

settlement and can’t file claims, a clear fraud on the class. The settlement violates Rule

23, Sixth Circuit, Supreme Court precedent and due process.


Class Counsel and named plaintiffs have created perpetual chaos with their six year

long, divide and conquer hustle on the entire class with their intentional mistakes,

errors, and double cross.


         …“class-action settlements affect not only the interests of the parties and

         counsel who negotiate them, but also the interests of unnamed class members

         who by definition are not present during the negotiations. And thus there is

         always the danger that the parties and counsel will bargain away the interests

         of unnamed class members in order to maximize their own.” In re Dry Max

         Pampers Litig., 724 F.3d 713, 715 (6th Cir. 2013)..… the district court “must

         carefully scrutinize” whether the named plaintiffs and counsel have met their

         fiduciary obligations to the class, id. at 718, and whether the settlement itself

         is “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2).” Shane vs Blue

         Cross Blue Shield of Michigan 15-1544 6th Cir pg 12




                                          Page 3 of 20
 Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19284 Filed 01/07/21 Page 4 of 20




This "all is fine" image scheme ignores the stark reality that the evidence proves the

class is being used as pawns by Class Counsel and named plaintiffs for their fees and

bounties in this sell out, grab the cash, rigged, cover-up, charade game The approval is

a slam dunk reversal waiting to be made official as shown below.


The Varnum Settlement Unfairly, Unreasonable, Inadequately And Secretly

Reduces Existing Claimants Damage Amounts Without Proper Notice

On August 21, 2020, the United States Court of Appeals for the Sixth Circuit entered

an order dismissing both the Varnum Group Appeal and the Class Counsel Appeal for

lack of jurisdiction and remanded to this Court for the following sole reason:

    “The appeal is dismissed for lack of jurisdiction and remanded to the district court

    for what we anticipate will be a prompt decision on the remaining issue of

    Varnum’s fee award.” Dkt 389 pg 3.

Without good cause or good cause shown, the parties and court, unilaterally and

without notice to the class, made material changes to the existing settlement that they

had no legal right to make by intentionally failing to inform the entire class of what is

in essence a double cross settlement and failing to inform the Sixth Circuit of this fact

as well in their status report, a lie by omission. (19-2260 Dkt. 54). This is the second

lie by omission to the Sixth Circuit in this case by Class Counsel. The abdication of

responsibility in this settlement is causing adverse consequences for the existing

claimants and the seven million Michigan class.
                                          Page 4 of 20
 Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19285 Filed 01/07/21 Page 5 of 20




Class Counsel emailed a copy of the “Proposed Order Approving Varnum Settlement”

to this appellant at 4:15 pm on December 09, 2020 which was six business hours

before the settlement hearing on December 10, 2020 which did not provide any amount

of reasonable time to adequately prepare a written response which could not have been

delivered in time before the hearing and there was certainly not enough time to

adequately prepare for an oral argument presentation. The proposed order should have

been filed as a motion and put on the public docket and was not, but rather sent as a

word document directly to the court, bypassing court rules regarding ex part

communications which kept it secret from the public and class to prevent scrutiny of it.


The parties acquiesced to the Varnum’s demands by allowing claims that are twenty

five months late to be counted as timely. (November 08, 2018 to December 10, 2020).

The parties are also arranging for Varnum’s clients only to file new and supplemental

claims for the next forty seven days (From December 10, 2020 to January 29, 2021).

There was no cause and no good cause shown why the participants thought allowing

twenty six month old late claims should be counted as timely and why supplemental

and new claims should be allowed to be only filed by Varnum’s clients only without

proper notice. Allowing both types of claims to be filed reduce this appellant’s as well

as the other existing claimant’s damage reimbursement amounts without providing us

the opportunity to respond. The class has a right to be noticed, file comments,

objections, file supplemental, new claims and be given the opportunity to opt out but

                                         Page 5 of 20
 Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19286 Filed 01/07/21 Page 6 of 20




can’t because a notice plan is missing violating Rule 23 and due process.


Class Counsel and named plaintiffs are also choosing not to implement a notice

program to the seven million member class to save themselves another $1.2 million in

notice costs out of their slowly shrinking attorney fee, in addition to saving the

unknown increased administrator costs that are going to be incurred. Class Counsel,

not the class, is, for the second time, going to pay for this $1.2 million curative notice

and costs just like the appellant stated they would do the first time,...six years ago. See

Manual for Complex Litigation, Fourth, Pg 269 Note 752, Pg 317 second to last

paragraph, Pg 321 second to last paragraph Notes 917, 919, 921.


From https://public.resource.org/scribd/8763868.pdf


Total savings to date for the class is $1.8 million not counting the new notice costs.

The appellant did file (via certified mail) a response to the ghost “Proposed Motion

Approving Settlement With Varnum Group” within the fourteen day window to

respond but the court ignored that rule and did not allow for responses and rushed

through its decision four days later on December 14, 2020 in this cover-up deal to

benefit Blue Cross and Class Counsel.




                                           Page 6 of 20
 Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19287 Filed 01/07/21 Page 7 of 20




The Claims Part Of The Class Website Is Closed So The Class Can’t File A Claim

Even if the participants can claim the seven million claimants have been all noticed

telepathically about this settlement and new claims process, the class website prohibits

the submission of any claims online where the vast majority of already submitted

claims came from because the claim submission part of the website has been shut

down for a long time now. Varnum’s clients have been able to file claims with their

counsel who submits them directly to Blue Cross Blue Shield of Michigan since

December 10, 2020 and it’s now January 06, 2020 with the claims period ending on

January 29, 2021. (See Doc 57). What do lawyers have to do to get fired around here,

also get caught engaging in dirty tricks as well like…


This from the class website:

The deadline to file a claim in this matter was November 8, 2018. That deadline is now

passed and no further submissions will be accepted.

     © 2014-2018 Epiq All rights reserved | | Version: 1.0.0.93 | Updated: 10/21/2020 6:31:40 PM
     https://www.michiganhospitalpaymentslitigation.com/Home/Closed
See https://www.michiganhospitalpaymentslitigation.com/Home/Documents

Last seen December 25, 2020

This proposed settlement requires proper notice be given to the class and a hearing

under Rule 23(e)(2) which brings us to the breaching of fiduciary duties owed to the

class by Class Counsel which applies to this settlement.




                                                 Page 7 of 20
 Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19288 Filed 01/07/21 Page 8 of 20




Violations Of Ethical Obligations By Named Plaintiffs, Class Counsel The

Steering Committee Require Their Removal And Reversal Of This Deal

As all should agree, named plaintiffs, class counsel and the court owe fiduciary duties

to protect the seven member class.


One cardinal rule defines the scope of counsel’s ethical obligations in class actions:

class counsel owes a duty to the class as a whole. As one circuit has recognized,

however, defining the outer parameters of these duties can be difficult.

See Zimmer Paper Prod., Inc. v. Berger & Montague, P.C., 758 17 F.2d 86, 91 (3d

Cir. 1985) (“The bounds of fiduciary duty are undoubtedly not easy to define.”).


See Reynolds v. Beneficial Nat. Bank, 288 F.3d 277, 280 (7th Cir. 2002) (stating that,

in the context of approving or disapproving a class settlement, some courts “have gone

so far as to term the district judge in the settlement phase of a class action suit a

fiduciary of the class”).


Class Counsel violated their fiduciary duties owed the class by putting their

pocketbook ahead of the class by prohibiting any of the seven million member class

from filing supplemental or new claims like Varnum can, a clear ethical violation and

violations of the Rules of Professional Conduct. Comment by the circuit is now

required regarding the fiduciary rights and duties owed to the class in this and future

class actions occurring in this circuit.
                                           Page 8 of 20
 Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19289 Filed 01/07/21 Page 9 of 20




      The Bounty Awards Again Sold Out The Class In This Settlement


Like in the approval of the first settlement, the named plaintiffs’ bounties corrupted

that deal as well as this one.


The Eleventh Circuit Court of Appeals found that the practice of awarding a class

representative an “incentive” payment as part of a class action settlement is illegal.

Johnson v. NPAS Solutions, Inc., No. 18-12344, F.3d 2020 WL 5553312 (11th Cir.

Sept. 17, 2020). The objector in that case claimed that the incentive award was contrary

to Trustees v. Greenough, 105 U.S. 527 (1881), and Central Railroad & Banking Co.

v. Pettus, 113 U.S. 116 (1885), and created a conflict of interest between the class

representative and other class members.


Class representatives should not receive “preferred treatment,” and incentive awards

are “part salary and part bounty” for bringing a class lawsuit: “Incentive awards are

intended not only to compensate class representatives for their time (i.e., as a salary),

but also to promote litigation by providing a prize to be won (i.e., as a bounty).”

“Although it’s true that such awards are commonplace in modern class-action

litigation, that doesn’t make them lawful, and it doesn’t free us to ignore Supreme

Court precedent forbidding them.” See pg’s 35-38 of the decision.




                                          Page 9 of 20
Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19290 Filed 01/07/21 Page 10 of 20




           The Court Lacked Jurisdiction To Approve This Settlement

“For some 200 years it has been the rule that—no matter the time and resources

spent—an appellate court must wipe out everything that has occurred if the lower court

lacked jurisdiction.” Id.at 764–65. In re Depuy Orthopaedics 953 F. 3d 894, 895 (6th

Circ 2020).


“In any case, large or small, the exercise of the "judicial Power" by a court that has not

been granted it "offends fundamental principles of separation of powers." Steel Co.,

523 U.S. at 94, 118 S.Ct. 1003.


For that reason, federal courts must catch jurisdictional defects at all stages of a case,

even when substantial resources have already been invested in it. Id. at 94–95, 118

S.Ct. 1003. In re Depuy Orthopaedics 953 F. 3d 894, 895 (6th Circ 2020).


This 11th Circuit en banc decision in the class action Muransky v. Godiva Chocolatier,

Inc. Nos. 16-16486 & 16-16783 (en banc) (11th Cir. October 28, 2020) is also

applicable in this settlement and the full settlement as follows:


Muransky holds that to establish the Article III standing required to pursue or settle a

class action, the representative “plaintiff needs to plead (and later support) an injury

that is concrete, particularized and actual or imminent, rather than conjectural or

hypothetical.” Muransky slip at 11-12. (also Spokeo at 10).



                                          Page 10 of 20
Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19291 Filed 01/07/21 Page 11 of 20




Citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992), Muransky notes that:

The burden of establishing the [] elements of standing continues-- and, in fact,

increases-- all the way through the litigation, Lujan, 504 U.S. at 56. The elements need

to be supported “with the manner and degree of evidence required at the successive

stages of the litigation”- through what that means at the class settlement stage has been

the subject of some debate. Id. Muransky, slip op at 12 n.1


("We have repeatedly held that ‘a class representative must be part of the class and

possess the same interest and suffer the same injury as the class members.’ " (quoting

E. Tex. Motor Freight Sys., Inc. v. Rodriguez , 431 U.S. 395, 403, 97 S.Ct. 1891, 52

L.Ed.2d 453 (1977) )). Nessel ex rel. Michigan v. AmeriGas Partners, L.P., 954 F.3d

831, 835, 836 (6th Cir. 2020)

Standing is necessary for a court’s subject-matter jurisdiction, so the court has a duty to

raise a standing defect (like any other jurisdictional defect) on its own initiative. See

Steel Co., 523 U.S. at 94–96.

The court had an independent obligation to ascertain standing sua sponte at the

December 10, 2020 hearing and should not have approved the motion on December 14,

2020, but rather questioned the parties about standing and chose not to so the court

lacked subject-matter jurisdiction. Class Counsel and named plaintiffs were unable to

establish proof of an Article III injury when challenged about their evidentiary

obligations needed to support class certification and settlement approval in the full

                                          Page 11 of 20
Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19292 Filed 01/07/21 Page 12 of 20




class settlement which applies to this settlement as well. Objection Doc 341 Ids 23-33,

Fairness Hearing Transcript Doc 367, Ids 18917-18921, Brief 22 Ids 23-33.


Five of the six original Plaintiffs’ Shane Group, Veneberg, Abatement, Pipefitters,

Steele lacked injury, standing and eventually requested removal from the case. Doc 1,

72, 78, 328-1 Id 13470-13471, Defendant Brief 31 pg 5. Plaintiff, Carpenters makes

claims that are untrue unless the Consolidated Complaint is amended thereby admitting

to lack of injury and standing. Doc 328-1 Ids 13476-13478.


Class Counsel and the court lack power to add Noah and Baynard on as plaintiffs via

still a still pending motion and under Procedure 21. Doc 124, Doc 269-2 pg 3, Doc’s

323 #2, 328 Id’s 13450-13479, Brief 22, pg 30.


This means that all plaintiffs’ also lacked standing to enter into this settlement as well

so the court lacked jurisdiction to approve this deal. A district court is “powerless to

approve a proposed class settlement” if “no named plaintiff has standing”

Frank v. Gaos, 139 S. Ct. 1041, 1046 (2019).


The evidence above shows the class representatives lack standing, interest and injuries

common to the class so the court abused its discretion in finding they met Rule 23(a)

requirements and dismiss this case.




                                          Page 12 of 20
 Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19293 Filed 01/07/21 Page 13 of 20




The court is also allowing the uninjured named plaintiffs’, who all lack standing, to be

paid $165,000.00 for selling out the class they can’t even represent at the settlement

stage! The class has injuries though, but not the plaintiffs, a clear conflict of interest.

The participants have, for a third time in six years, violated their fiduciary obligations

owed to the entire class as well as the plaintiffs violating Rule 23(g)(4) Rule 23(e)1, 2,

3, 4 with specificity, 23(e)(1)(b), 23(e)(1)(c), 23(b)(3), due process, Sixth Circuit and

Supreme Court precedent, it’s fraud and violates the Rules of Professional Conduct.

Plaintiffs are prohibited from profiting from their own wrongdoing thus preventing an

affirmance.


Since these actions are clear evidence that Plaintiffs’ put their own self interests first,

the settlement requires dismissal of class counsel, the steering committee, named

plaintiffs’, reversal and possibly dismissal of the settlement(s) due to lack of standing

and jurisdiction. This approval is clearly illegal, manifest error and abuse of discretion.

I hereby certify that all of the above is true and accurate to the best of my knowledge.


Respectfully Submitted,
/s/ Christopher Andrews
Christopher Andrews Pro se
PO Box 530394
Livonia, MI 48153-0394
248-635-3810 caaloa@gmail.com
January 07, 2021




                                           Page 13 of 20
Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19294 Filed 01/07/21 Page 14 of 20




  Clerk of the Court

  The United States District Court

  For The Eastern District of Michigan

  Southern Division

  U.S. Courthouse

  231 W. Lafayette Blvd.

  Detroit, Michigan 48226

                                         Courtroom of Judge Denise Page Hood

                                         Case No. 2:10-cv-14360-DPH- MKM

  The Shane Group, Inc. etc. al

                       Plaintiffs

  v.

  Blue Cross Blue Shield of Michigan,

  Defendant,



RESPONSE TO PROPOSED ORDER APPROVING VARNUM SETTLEMENT




                                     Page 14 of 20
Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19295 Filed 01/07/21 Page 15 of 20




Class Counsel emailed a copy of this “Proposed Order Approving Varnum Settlement”

to this appellant at 4:15 pm on December 09, 2020 which was six business hours

before the settlement hearing which did not provide any amount of reasonable time to

adequately prepare a written response which could not have been delivered in time

before the hearing and there was certainly not enough time to adequately prepare for an

oral argument presentation.


This proposed settlement is adverse to this appellant, all existing claimants and up to

seven million member class and should not be approved because it would be illegal.

This proposed order should have been filed as a motion and put on the public docket

and was not, but rather sent as a word document directly to the court bypassing court

rules regarding ex part communications which keeps it secret from the public and class

making it an illegal submission. Upon receipt of the proposed order, the

objector/appellant sent an email to Class Counsel stating he had concerns and there

was no response. He then offered to meet and confer and still no response.


The proposed order makes material changes to the existing settlement that the parties

had no right to make by changing the claims and distribution process that were already

in place which was not part of the remand order by the Sixth Circuit. These changes

benefit Varnum’s clients at the expense of the existing claimants by reducing the




                                         Page 15 of 20
Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19296 Filed 01/07/21 Page 16 of 20




existing claimant’s damage reimbursement amounts without a hearing, our knowledge

or consent taking money out of our pockets.


The parties and court, unilaterally and without required notice to the class, chose to

hold a hearing and make a secret deal made behind the backs of the existing claimants

as well as the seven million member class and the Sixth Circuit by acquiescing to

Varnum’s and Appellees demands by allowing claims that are twenty five months late

to be counted as timely. (November 08, 2018 to December 10, 2020). The parties are

not only allowing those claims to be counted as timely, but they are also arranging for

Varnum’s clients only to file new and supplemental claims as well for the next forty

seven days (From December 10, 2020 to January 29, 2021).


The huge, “Houston we have a problem” here settlement is the Appellees and named

plaintiffs are intentionally choosing not to notice the existing claimants and seven

million member class of these two new claim windows thereby prohibiting them from

participating in the process. Allowing both types of claims to be filed reduces this

appellant’s as well as the other existing claimants damage reimbursement amounts

without providing us the opportunity to respond to this one sided deal. We have a right

to be noticed, file comments, objections, file claims and be given the opportunity to opt

out but we can’t because a well thought out notice plan is missing, but the participants

see absolutely nothing wrong with this.


                                          Page 16 of 20
Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19297 Filed 01/07/21 Page 17 of 20




There was no cause and no good cause shown why the participants thought allowing

twenty six month old late claims should be counted as timely, why supplemental and

new claims should allowed thereby reducing claimants existing damage amounts is OK

without input from the negatively affected class members. It was really done to get this

deal so Varnum would drop their appeal.


Class Counsel and named plaintiffs are illegally choosing not to implement a notice

program because Class Counsel does not want spend another $1.2 million in notice

costs. In addition, they would have to pay for the unknown increased claims

administrator costs that are now going to be incurred.


Class Counsel is paying for this next $1.2 million curative notice fee plus costs like last

time, see Manual for Complex Litigation, Fourth, Pg 269 Note 752, Pg 317 second to

last paragraph, Pg 321 second to last paragraph Notes 917, 919, 921.

From https://public.resource.org/scribd/8763868.pdf


There is nothing on the class website allowing for anyone to submit a claim online

where the vast majority of already submitted claims came from because the claim

submission part of the website has been shut down for a long time now. Varnum’s

clients have been able to file claims with their counsel who submits them directly to

Blue Cross Blue Shield of Michigan since December 10, 2020.




                                          Page 17 of 20
 Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19298 Filed 01/07/21 Page 18 of 20




Varnum’s clients have had a three week head start filing their claims but there is still a

lack of notice to the rest of the seven million member class notifying them of the

ability to file supplemental and new claims.


The deadline to file a claim in this matter was November 8, 2018. That deadline is now

passed and no further submissions will be accepted.

     © 2014-2018 Epiq All rights reserved | | Version: 1.0.0.93 | Updated: 10/21/2020 6:31:40 PM
     https://www.michiganhospitalpaymentslitigation.com/Home/Closed
See https://www.michiganhospitalpaymentslitigation.com/Home/Documents

Last seen December 22, 2020

So, Class Counsel and named plaintiffs have, for a third time in six years, violated their

fiduciary obligations owed to the entire class as well as violating Rule 23(e)1, 2, 3, 4

with specificity, 23(e)(1)(b), 23(e)(1)(c) 23(e)(2), 23(b)(3), 23(g)(4), due process and

the Rules of Professional Conduct. This proposed settlement requires proper notice be

given to the class and a hearing under Rule 23(e)(2). Right now the proposed order if

approved would be manifest error and abuse of discretion making it reversible error.


I hereby certify under penalty of perjury that all of the above is true and accurate to the

best of my knowledge.




Christopher Andrews, Pro se objector P.O. Box 530394 Livonia, MI 48153-0394

T. 248-635-3810 E. caaloa@gmail.com Dated December 22, 2020



                                                 Page 18 of 20
Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19299 Filed 01/07/21 Page 19 of 20




                            Certificate of Service

I hereby certify under penalty of perjury that on this day December 22, 2020 I mailed

two copies of this document (one is a chamber’s copy) to the Clerk of the Court via

first class certified mail to the address on page one with copies sent to class counsel,

defense counsel and counsel for the Varnum objectors via first class mail to the

addresses below.



Christopher Andrews, Pro se objector, P.O. Box 530394 Livonia, MI 48153-0394
T. 248-635-3810 E. caaloa@gmail.com
Attention; Daniel Hedlund
Gustafson Gluek Pllc
Canadian Pacific Plaza
120 South Sixth Street, Suite 2600
Minneapolis, MN 55402
Sherman & Sterling LLP
Todd Stenerson
401 9th Street, NW Suite 800
Washington, DC 20004
Perrin Rynders
Varnum LLP
PO Box 352
Grand Rapids, MI 49501-0352




                                          Page 19 of 20
Case 2:10-cv-14360-DPH-MKM ECF No. 398, PageID.19300 Filed 01/07/21 Page 20 of 20




                                 Proof of Service
On this day, January 07, 2020 the objector/appellant uploaded this Notice of Appeal

(along with a copy of his RESPONSE TO PROPOSED ORDER APPROVING

VARNUM SETTLEMENT that was timely filed but still not on the docket, by

transmitting them to the Court electronically on the Clerk of the Court’s webpage

below that is been designated to accept pro se filings. They will be accepted as any

other electronic filing, Fed. R. App. P. 25(a)(2)(B).

(https://www.mied.uscourts.gov/index.cfm?pagefunction=ProSeDocs)


The undersigned certifies that today he filed the foregoing with the U.S. District Court

which will send electronic notification to attorneys and others registered to receive

ECF filings. Entry on the docket by the clerk will be considered to be adequate service

on other electronic filers pursuant to Fed. R. App. P.25(c)(2).

                                                   /s/ Christopher Andrews

                                                         Christopher Andrews
                                                         PO Box 530394
                                                         Livonia, MI 48153-0394
                                                         T 248-635-3810
                                                         Email caaloa@gmail.com

    .Pro se Objector, non attorney




                                         Page 20 of 20
